DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims filed on November 9, 2020 with a Request for Continued Examination on December 8, 2020 has been entered.
 
Response to Amendment
Applicant’s arguments against the art applied with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection for claims 1-9 and 11-12 are Pelissier et al. (US 2010/0298705) (hereinafter “Pelissier”) in view of Eichler et al. (US 2012/0130230) (hereinafter “Eichler”). The new grounds of rejection for claim 10 is Pelissier in view of Eichler, as applied to claim 9, in further view of Bayer et al. (US 2008/0033450) (“hereinafter “Bayer”). The new grounds of rejection for claims 13-18 are Pelissier et al. (US 2010/0298705) (hereinafter 
Applicant does not argue against the use of secondary reference Mulcahey et al. (US 2017/0311789) (hereinafter “Mulcahey”) for dependent claims 19 and 20 in the remarks. As such, Mulcahey is applied to claims 19 and 20 herein. The new grounds of rejection for claims 19 and 20 is Pelissier in view of Eichler and Bayer, as applied to claim 13, in further view of Mulcahey et al. (US 2017/0311789) (hereinafter “Mulcahey”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “the plane of the displayed ultrasound images within the three-dimensional space is updated as the ultrasound sensor is moved relative to the patient’s body”. This introduces new matter as the claimed language is more specific than what is disclosed in the original disclosure. It is disclosed that “User interface 500 further provides a button 506 which enables a shadow bar overlay on the pathway displayed on display 110 which indicates whether the trajectory of trackable needle assembly 200 and/or selected surgical instrument 140 is in front of or behind an ultrasound image plane within the guidance view displayed on display 110” [0057], “videos and/or images of camera 210 and the tracked location of trackable needle assembly 200, surgical instrument 140, and the model of the patient's body generated in step 608 may be continuously updated and simultaneously viewed throughout the entire duration of the treatment of the target” [0071], “display of user interface 1100 displays the updated location and relative position of ultrasound sensor 130 as ultrasound sensor 130 is moved relative to the patient's body” [0080], “Computing device 100 displays and iteratively updates of the location of trackable needle assembly 200 on the ultrasound images as trackable needle assembly 200 is navigated to the target” [0081], and “Computing device 100 displays and iteratively updates the location of surgical instrument 140 on the ultrasound images as surgical instrument 140 is navigated to the target” [0083]. While the original disclosure recites updating the location and relative position of the sensor, and the locations of the instrument and needle assembly relative to the image, it is not disclosed that the plane of the image is updated within the three-dimensional space as the ultrasound sensor moves.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
•    Computing device in claims 13, 14, and 17;
•    Tracking element in claims 13 and 16.
Claims 13, 14, and 17 recite a “computing device” with functions of tracking and displaying locations of the trackable needle assembly, surgical instrument, and ultrasound sensor, receiving videos or images captured by the camera and displaying them, and updating the displayed location of the trackable needle assembly, surgical instrument, and ultrasound sensor. The specification does provide sufficient structure for the “computing device” as it is disclosed in paragraph [0037] that “Computing device 100 may be, for example, a laptop computer, desktop computer, tablet computer, or other similar device” and the software is discussed in paragraphs [0076]-[0086].
Claims 13 and 16 recite a “tracking element” with functions of being used to track location of the ultrasound sensor and sensing an electromagnetic field. The specification does provide sufficient structure for the “tracking element” as it is disclosed in paragraph [0040] that “Ultrasound sensor 130 includes an EM tracking element 131 embedded within or attached to ultrasound sensor 130, for example, a clip-on sensor or a sticker sensor”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (US 2010/0298705) (hereinafter “Pelissier”) in view of Eichler et al. (US 2012/0130230) (hereinafter “Eichler”).
Regarding claim 1, Pelissier discloses a method for performing a percutaneous navigation procedure (“FIG. 1 also shows a biopsy apparatus 19 which includes a handle 20 and a needle 21. Biopsy apparatus 19 includes one or more position markers 15” [0131]) comprising: 
tracking a location of an ultrasound sensor (“FIG. 1 shows an ultrasound probe 12” [0123]; “position and orientation of probe 12 are monitored by a 3D position sensing system 16… probe 12 includes a plurality of position markers 15” [0128]) configured to generate ultrasound images (“ultrasound image 23 is generated from ultrasound data acquired by probe 12” [0135]); 
navigating a trackable needle assembly to a target (“biopsy apparatus 19 which includes a handle 20 and a needle 21” [0131], fig. 1; “the apparatus illustrated in FIG. 1 may facilitate the placing of needle 21 into the body of patient P such that needle 21 may be used to acquire a tissue sample or place something at a desired location within patient P” [0135]) and tracking a location of the trackable needle assembly (“the position and orientation of needle 21 can be uniquely determined if the positions of position markers 15D and 15E are known. In the illustrated embodiment, the reference positions of location markers 15D and 15E are monitored by 3D position sensing system 16” [0131]); 
receiving images (“the magnetic resonance image and the CT image” [0258]) from a camera (MRI imaging device or CT imaging device [0258]) operably coupled to the trackable needle assembly (“For example, the position of the needle may be shown relative to structures shown in an MRI or CT image” [0258], therefore the cameras are coupled in operation with the trackable needle assembly/needle); 
a lumen of the trackable needle assembly (“hollow needle” [0214], wherein the biopsy apparatus 19 includes a needle and a handle [0131]);
displaying the ultrasound images generated by the ultrasound sensor (“an ultrasound image 23 is generated from ultrasound data acquired by probe 12” [0135]) as a plane (“FIG. 2 is a perspective view of a probe 210 scanning an image plane 211” [0148] during acquisition; this image is then displayed as a plane, as described in at least paragraphs [0153]-[0158] where the “plane of the image” or “image plane” are referenced) within a three-dimensional space (positioning of imaging plane with x, y, and z axes is described in [0148] during acquisition; the image is displayed as plane with graphical elements superposed on it, and this layering constitutes 3D space [0153]; and the location of the needle 21 relative to the image 23 plane (above the plane or  intersecting the plane) is described in [0156]) based on the tracked location of the ultrasound sensor (“Because position and orientation information from position markers on probe 12 indicates the position of the markers in 3D space, locating the ultrasound image (scan plane) in 3D space requires determining the relationship between the position and orientation of the ultrasound image and the markers on probe 12. [0142]”); and
displaying a representation of the trackable needle assembly (“Line 24 represents a projection of needle 21 into the plane of the body represented in image 23” [0153]) within the three- dimensional space (“A plurality of graphical elements, namely line 24, line 30 and marker 32 are superposed on image 23” [0153], and this layering constitutes 3D space; and the appearance of the markers are characterized by what side of the image plane the tip of the needle is on (above the plane or intersecting the plane) [0156]) and relative to the plane within the three-dimensional space (“an appearance characteristic of marker 32, line 24 and/or line 30 is coded according to which side of the image plane the tip of needle 21 is on. For example, if needle 21 has not passed through the plane of an image marker 32 may be shown in blue, but if needle 21 has passed through the plane of the image, then marker 32 may be shown in yellow” [0156], wherein the markers are “superposed on image 23” [0153]) based on the tracked location of the trackable needle assembly (the needle 21 location described above wherein “the position and orientation of needle 21 can be uniquely determined if the positions of position markers 15D and 15E are known” [0131]) such that at least a portion of the displayed representation of the trackable needle assembly within the three- dimensional space is displayed above or below the plane (“A plurality of graphical elements, namely line 24, line 30 and marker 32 are superposed on image 23. Line 24 represents a projection of needle 21 into the plane of the body represented in image 23” [0153], wherein superposed would be above the plane).
Pelissier does not disclose inserting a surgical instrument through a lumen of the trackable needle assembly and tracking a location of the surgical instrument inserted through the lumen of trackable needle assembly; and displaying a representation of the surgical instrument within the three-dimensional space and relative to the plane and the representation of the trackable needle assembly within the three- dimensional space based on the tracked location of the surgical instrument such that at least a portion of the displayed representation of the surgical instrument within the three-dimensional space is displayed above or below the plane.  
However, Eichler, also in the field of medical device tracking, does teach inserting a surgical instrument (guide wire 105, fig. 1 [0036]) through a lumen of the trackable needle assembly (“guide wire 105 and the surgical needle 110 are sized such that an outer diameter of guide wire 105 is less than an inner diameter of a lumen of the surgical needle 110. This enables movement of the guide wire 105 within the lumen of the surgical needle 110” [0036]; needle 110 is “trackable” as “MPS produces a visual indication respective of the position of the surgical needle and the guide wire overlaid on the image of the area of interest, to enable navigation of the surgical needle and the guide wire toward the target organ” [0010]) and tracking a location of the surgical instrument inserted through the lumen of trackable needle assembly (“MPS sensor 160 is firmly coupled with the guide wire 105 (e.g., at the tip of the guide wire 105)” [0032] and “MPS sensor produces an output according to the electromagnetic field which the electromagnetic field generator generates. The MPS determines the coordinates of the guide wire in a coordinate system respective of the MPS, according to the output of the MPS sensor” [0024]); and displaying a representation of the surgical instrument (graphical representation of the guide wire 105 based on MPS sensor 160 [0058]; figs. 7A-7B) within the three-dimensional space (graphical representation is “overlaid on the fluoroscopy images” [0058], and this layering constitutes 3D space) and relative to the plane (“overlaid on the fluoroscopy images” and therefore is above the plane of the image [0058]) and the representation of the trackable needle assembly (graphical representation of the needle 110 based on MPS sensor [0058]; figs. 7A-7B) within the three- dimensional space (“graphical representation of the needle 110 and the guide wire 105 obtained based on the  MPS sensor 160 are overlaid on the fluoroscopy images as output for the physician” [0058], and this layering constitutes 3D space) based on the tracked location of the surgical instrument (MPS sensor 160 determines the coordinates of the guide wire in a coordinate system [0024]) such that at least a portion of the displayed representation of the surgical instrument within the three-dimensional space is displayed above or below the plane (graphical representation is “overlaid on the fluoroscopy images” [0058], and overlaid means that the graphical representation is above the plane of the image).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate inserting a surgical instrument to be tracked into a lumen of the trackable needle assembly as it is desirable in certain applications to use a needle to puncture tissue, and then to deploy another instrument that is not sharp, such as a guide wire, to navigate the body [0004] without risk of causing unintended harm to the body with a larger, sharper, needle. Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate displaying a representation of the surgical instrument and trackable needle assembly relative to the image plane in order to “enable navigation of the surgical needle and the guide wire toward the target organ” [0010].
Regarding claim 2, Pelissier further discloses that the tracked location of the ultrasound sensor is updated as the ultrasound sensor is moved relative to a patient's body (“position and orientation of probe 12 are monitored by a 3D position sensing system 16…probe 12 includes a plurality of position markers 15. In the illustrated embodiment, there are three position markers, 15A, 15B, and 15C” [0128] and “the particular cross section represented by an ultrasound image depends upon the current position and orientation of probe 12 relative to the patient's body. Moving probe 12 relative to the patient's body will result in a different cross section being imaged” [0126]) and the plane of the displayed ultrasound2Application No. 15/904,744 Docket No.: C00014065USU1 (1988-315)images (“FIG. 2 is a perspective view of a probe 210 scanning an image plane 211” [0148] during acquisition; this image is then displayed as a plane, as described in at least paragraphs [0153]-[0158] where the “plane of the image” or “image plane” are referenced) within the three-dimensional space (the image 23 is displayed as plane with graphical elements superposed on it, and this layering constitutes 3D space [0153]) is updated as the ultrasound sensor is moved relative to the patient's body (“Moving probe 12 relative to the patient's body will result in a different cross section being imaged” [0126], wherein the plane of the ultrasound image 23 is displayed [0153]).  
Regarding claim 3, Pelissier further discloses that the tracked location of the trackable needle assembly is updated as the trackable needle assembly is moved relative to a patient's body (“the precise location and orientation of needle 21 relative to that ultrasound image can be determined from the known locations of position markers 15 on probe 12 and biopsy assembly 19” [0135] and the location of needle 21 is updated on the display as the needle moves as described in [0153] and [0155]-[0156]) and the representation of the trackable needle assembly relative to the plane within the three-dimensional space is updated as the trackable needle assembly is moved relative to the patient's body (“marker 32, line 24 and/or line 30 may comprise be coded by luminosity (brightness), color, size, shape, linestyle or other appearance characteristic to indicate a feature or aspect of an ultrasound environment, such as, for example, the distance between marker 32 and the tip of needle 21. For example, marker 32 may be displayed in a color that transitions along a spectrum from green to red when the tip of the needle 21 nears the plane of image 23” [0155] and “as the distance between the tip of needle 21 and a first side of the plane of image 23 closes, the color in which marker 32 is shown changes along a first spectrum (e.g., a spectrum running from green to blue)” [0156]).  
Regarding claim 4, Pelissier does not disclose the tracked location of the surgical instrument is updated as the surgical instrument is moved relative to a patient's body and the representation of the surgical instrument relative to the plane within the three-dimensional space is updated as the surgical instrument is moved relative to the patient's body.  
However, Eichler does teach the tracked location of the surgical instrument is updated as the surgical instrument is moved relative to a patient's body (“During movement of the guide wire 105, the MPS sensor 160 produces output substantially in real-time to show dynamic positioning of the guide wire 105” [0066]) and the representation of the surgical instrument relative to the plane within the three-dimensional space is updated as the surgical instrument is moved relative to the patient's body (graphical representation of the guide wire is “overlaid on the fluoroscopy images” [0058] and mentioned in [0068], and this layering constitutes 3D space; “the processor 122 may be configured to show a graphical representation 720 of the position of the guide wire 105, and may be updated on the display 140 in real-time as the guide wire 105 is moved. The processor 122 may also be configured to show the path 722 that the guide wire 105 has taken. Although only one MPS sensor 160 may be provided, the processor may use historical data (e.g., the previous positions of the MPS sensor 160) to generate a graphical representation of the path 720 of the guide wire 105” [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the tracked location of the surgical instrument being updated in the three-dimensional space as the surgical instrument is moved in order to provide visual feedback to the physician to continue the procedure [0062].
Regarding claim 5, Pelissier further discloses loading data relating to a treatment plan (“In FIG. 3, a main ultrasound image 23 shows an image 29 of some anatomical structure into which it is desired to place needle 21, wherein the location of the target area 29 in main ultrasound image 23 is data relating to a treatment plan).  
Regarding claim 6, Pelissier further discloses navigating a trackable needle assembly (needle 21, fig. 1) includes percutaneously inserting the trackable needle assembly into a patient's body (“the apparatus illustrated in FIG. 1 may facilitate the placing of needle 21 into the body of patient P such that needle 21 may be used to acquire a tissue sample or place something at a desired location within patient P” [0135]).  
Regarding claim 7, Pelissier further discloses displaying guidance to position the trackable needle assembly to a desired proximity to the target on the displayed ultrasound image generated by the ultrasound sensor (“In FIG. 3, a main ultrasound image 23 shows an image 29 of some anatomical structure into which it is desired to place needle 21. A plurality of graphical elements, namely line 24, line 30 and marker 32 are superposed on image 23. Line 24 represents a projection of needle 21 into the plane of the body represented in image 23. Line 30 superposed on image 23 indicates the path that will be followed by the tip of needle 21 as it continues to be inserted. Marker 32 is superposed on image 23 at the location corresponding to the intersection of needle 21 with the plane and the body represented by image 23” [0153] and “a scale that relates a coded appearance characteristic of marker 32, line 24 and/or line 30 to distance between the tip of needle 21 and marker 32” [0155], wherein the trackable needle assembly (needle 21) is tracked by position markers 15D and 15E [0131]).
Regarding claim 8, Pelissier discloses a displayed ultrasound image generated by the ultrasound sensor (“ultrasound image 23 is generated from ultrasound data acquired by probe 12” [0135]). 
Pelissier does not disclose displaying guidance to navigate the surgical instrument to the target on the displayed image.  
However, Eichler does teach the displaying guidance to navigate the surgical instrument to the target on the displayed image (“A graphical representation of the needle 110 and the guide wire 105 obtained based on the MPS sensor 160 are overlaid on the fluoroscopy images as output for the physician” [0058] and “By viewing the superimposed image 700 on display 140, the physician can verify the position surgical needle 110 relative to the selected region within the target organ. Once the physician ensures that the tip of surgical needle 110 is located at the desired position based on the position of the graphical representation 710, the physician can release the guide wire 105 from the surgical needle 110 so that the guide wire 105 moves independently of the surgical needle 110, and can be navigated (e.g., through the vein 702) toward the target organ” [0062]; fig. 7a).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate displaying guidance to navigate the surgical instrument to the target on the displayed image in order to provide visual feedback to the physician to continue the procedure by preventing deployment of the surgical instrument too early or in an incorrect position relative to the target [0062].
Regarding claim 9, Pelissier further discloses displaying the received images (“the magnetic resonance image and the CT image” [0258]) from the camera (MRI imaging device or CT imaging device [0258]) operably coupled to the trackable needle assembly (“For example, the position of the needle may be shown relative to structures shown in an MRI or CT image” [0258], therefore the cameras are coupled in operation with the trackable needle assembly/needle).
Regarding claim 11, Pelissier further discloses displaying instructions for treating the target (“marker 32, line 24 and/or line 30 may comprise be coded by luminosity (brightness), color, size, shape, linestyle or other appearance characteristic to indicate a feature or aspect of an ultrasound environment, such as, for example, the distance between marker 32 and the tip of needle 21. For example, marker 32 may be displayed in a color that transitions along a spectrum from green to red when the tip of the needle 21 nears the plane of image 23” [0155] and “a scale that relates a coded appearance characteristic of marker 32, line 24 and/or line 30 to distance between the tip of needle 21 and marker 32” [0155]). 
Regarding claim 12, Pelissier further discloses that the tracking a location of the ultrasound sensor (position markers 15A, 15B, and 15C on ultrasound probe 12, fig. 1 [0128]) and the tracking a location of the trackable needle assembly (“the position and orientation of needle 21 can be uniquely determined if the positions of position markers 15D and 15E are known. In the illustrated embodiment, the reference positions of location markers 15D and 15E are monitored by 3D position sensing system 16” [0131]), includes generating an electromagnetic field and sensing electromagnetic signals from each of the ultrasound sensor and the trackable needle assembly (“3D position base unit 17 and position markers 15 may comprise any suitable technology. For example, 3D position base unit 17 may detect electromagnetic or other fields emitted by position markers 15 or vice versa” [0129], wherein the position markers 15A-C correspond to the ultrasound sensor [0128] and the position markers 15D-E correspond to the needle assembly position).  
Pelissier does not disclose the tracking a location of the surgical instrument includes generating an electromagnetic field and sensing electromagnetic signals from the surgical instrument.
However, Eichler does teach the tracking a location of the surgical instrument (“MPS sensor 160 is firmly coupled with the guide wire 105 (e.g., at the tip of the guide wire 105)” [0032] and “MPS determines the coordinates of the guide wire in a coordinate system respective of the MPS, according to the output of the MPS sensor” [0024]) includes generating an electromagnetic field (electromagnetic field generator 130, figs. 1a-b [0029]) and sensing electromagnetic signals from the surgical instrument (“MPS sensor produces an output according to the electromagnetic field which the electromagnetic field generator generates” [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate electromagnetic tracking as this provides accurate measurements of location and is not a source of ionizing radiation.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Eichler, as applied to claim 9, in further view of Bayer et al. (US 2008/0033450) (“hereinafter “Bayer”).
Regarding claim 10, modified Pelissier does not specifically disclose that the displayed images of the camera operably coupled to the trackable needle assembly are continuously updated as the trackable needle assembly is navigated.  
However, Bayer, also in the field of medical instrument navigation, does teach that the displayed images of the camera (camera capsule 58, fig. 16) operably coupled to the trackable needle assembly (“camera capsule 58 in the distal portion of the cannula 12” [0078]) are continuously updated as the trackable needle assembly is navigated (“Once the anatomical region has been entered, the trocar 14 is withdrawn, leaving the cannula 12 in place. The larger diameter 47 of the distal tip of the trocar 14 causes the camera capsule 58 to pivot outward to its outside the lumen position. Under direct visualization through its camera 16, the cannula 12 is then carefully advanced to the appropriate depth. The cannula 12 is then ready to accept instruments through the cannula lumen 17” [0081]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate camera images being continuously updated as the trackable needle assembly is navigated in order for the user to advance the trackable needle assembly to the appropriate depth with visual guidance [0081].

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (US 2010/0298705) (hereinafter “Pelissier”) in view of Eichler et al. (US 2012/0130230) (hereinafter “Eichler”) and Bayer et al. (US 2008/0033450) (“hereinafter “Bayer”).
Regarding claim 13, Pelissier discloses system for performing a percutaneous navigation procedure (“FIG. 1 also shows a biopsy apparatus 19 which includes a handle 20 and a needle 21. Biopsy apparatus 19 includes one or more position markers 15” [0131]), the system comprising: 
a trackable needle assembly (“biopsy apparatus 19 which includes a handle 20 and a needle 21” [0131]) including a sensor disposed thereon (“Biopsy apparatus 19 includes one or more position markers 15. In the illustrated embodiment, there are two position markers 15, individually identified as 15D and 15E… the position and orientation of needle 21 can be uniquely determined if the positions of position markers 15D and 15E are known” [0131]) and defining a lumen therethrough (“hollow needle” [0214]); 
a camera (MRI imaging device or CT imaging device [0258]) operably coupled to the trackable needle assembly (“For example, the position of the needle may be shown relative to structures shown in an MRI or CT image” [0258], therefore the cameras are coupled in operation with the trackable needle assembly/needle), the camera configured to capture video or images (“the magnetic resonance image and the CT image” [0258]); 
an ultrasound sensor (“FIG. 1 shows an ultrasound probe 12” [0123]) including a tracking element disposed thereon (“position and orientation of probe 12 are monitored by a 3D position sensing system 16… probe 12 includes a plurality of position markers 15” [0128]), the ultrasound sensor configured to generate ultrasound images (“ultrasound image 23 is generated from ultrasound data acquired by probe 12” [0135]); and 
a computing device (a computing device is necessitated by the below functions being performed by the system) configured to: 
track a location of each of the ultrasound sensor (“position and orientation of probe 12 are monitored by a 3D position sensing system 16… probe 12 includes a plurality of position markers 15” [0128]) and the trackable needle assembly (“the position and orientation of needle 21 can be uniquely determined if the positions of position markers 15D and 15E are known. In the illustrated embodiment, the reference positions of location markers 15D and 15E are monitored by 3D position sensing system 16” [0131]); 
display ultrasound images generated by the ultrasound sensor (“an ultrasound image 23 is generated from ultrasound data acquired by probe 12” [0135]) as a plane (“FIG. 2 is a perspective view of a probe 210 scanning an image plane 211” [0148] during acquisition; this image is then displayed as a plane, as described in at least paragraphs [0153]-[0158] where the “plane of the image” or “image plane” are referenced) within a three-dimensional space (positioning of imaging plane with x, y, and z axes is described in [0148] during acquisition; the image is displayed as plane with graphical elements superposed on it, and this layering constitutes 3D space [0153]; and the location of the needle 21 relative to the image 23 plane (above the plane or  intersecting the plane) is described in [0156]) based on the tracked location of the ultrasound sensor (“Because position and orientation information from position markers on probe 12 indicates the position of the markers in 3D space, locating the ultrasound image (scan plane) in 3D space requires determining the relationship between the position and orientation of the ultrasound image and the markers on probe 12. [0142]”); and
display a representation of the trackable needle assembly (“Line 24 represents a projection of needle 21 into the plane of the body represented in image 23” [0153]) within the three- dimensional space (“A plurality of graphical elements, namely line 24, line 30 and marker 32 are superposed on image 23” [0153], and this layering constitutes 3D space; and the appearance of the markers are characterized by what side of the image plane the tip of the needle is on (above the plane or intersecting the plane) [0156]) and relative to the plane within the three-dimensional space (“an appearance characteristic of marker 32, line 24 and/or line 30 is coded according to which side of the image plane the tip of needle 21 is on. For example, if needle 21 has not passed through the plane of an image marker 32 may be shown in blue, but if needle 21 has passed through the plane of the image, then marker 32 may be shown in yellow” [0156], wherein the markers are “superposed on image 23” [0153]) based on the tracked location of the trackable needle assembly (the needle 21 location described above wherein “the position and orientation of needle 21 can be uniquely determined if the positions of position markers 15D and 15E are known” [0131]) such that at least a portion of the displayed representation of the trackable needle assembly within the three-dimensional space is displayed above or below the plane (“A plurality of graphical elements, namely line 24, line 30 and marker 32 are superposed on image 23. Line 24 represents a projection of needle 21 into the plane of the body represented in image 23” [0153], wherein superposed would be above the plane).
Pelissier does not disclose a surgical instrument including a sensor disposed thereon, the surgical instrument configured to be inserted through the lumen of the trackable needle assembly; a computing device configured to: track a location of the surgical instrument; 4Application No. 15/904,744and display a representation of the surgical instrument within the three-dimensional space and relative to the plane and the representation of the trackable needle assembly within the three-dimensional space based on the tracked location of the surgical instrument such that at least a portion of the displayed representation of the surgical instrument within the three-dimensional space is displayed above or below the plane.  
However, Eichler, also in the field of medical device tracking, does teach a surgical instrument (guide wire 105, fig. 1 [0036]) including a sensor disposed thereon (“MPS sensor 160 is firmly coupled with the guide wire 105 (e.g., at the tip of the guide wire 105)” [0032]), the surgical instrument configured to be inserted through the lumen of the trackable needle assembly (“guide wire 105 and the surgical needle 110 are sized such that an outer diameter of guide wire 105 is less than an inner diameter of a lumen of the surgical needle 110. This enables movement of the guide wire 105 within the lumen of the surgical needle 110” [0036]; needle 110 is “trackable” as “MPS produces a visual indication respective of the position of the surgical needle and the guide wire overlaid on the image of the area of interest, to enable navigation of the surgical needle and the guide wire toward the target organ” [0010]); and a computing device (processor 122, figs. 1a-b; “Processor 122 is coupled with ADC 124, electromagnetic field generator 130, display 140, and with image source 150” [0029] and functions of processor described in [0040]-[0041] and [0067]) configured to: track a location of the surgical instrument (“MPS sensor 160 is firmly coupled with the guide wire 105 (e.g., at the tip of the guide wire 105)” [0032] and “MPS sensor produces an output according to the electromagnetic field which the electromagnetic field generator generates. The MPS determines the coordinates of the guide wire in a coordinate system respective of the MPS, according to the output of the MPS sensor” [0024]); 4Application No. 15/904,744and display a representation of the surgical instrument (graphical representation of the guide wire 105 based on MPS sensor 160 [0058]; figs. 7A-7B) within the three-dimensional space (graphical representation is “overlaid on the fluoroscopy images” [0058], and this layering constitutes 3D space) and relative to the plane (“overlaid on the fluoroscopy images” and therefore is above the plane of the image [0058]) and the representation of the trackable needle assembly (graphical representation of the needle 110 based on MPS sensor [0058]; figs. 7A-7B) within the three-dimensional space (“graphical representation of the needle 110 and the guide wire 105 obtained based on the  MPS sensor 160 are overlaid on the fluoroscopy images as output for the physician” [0058], and this layering constitutes 3D space) based on the tracked location of the surgical instrument (MPS sensor 160 determines the coordinates of the guide wire in a coordinate system [0024]) such that at least a portion of the displayed representation of the surgical instrument within the three-dimensional space is displayed above or below the plane (graphical representation is “overlaid on the fluoroscopy images” [0058], and overlaid means that the graphical representation is above the plane of the image).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate inserting a surgical instrument to be tracked into a lumen of the trackable needle assembly as it is desirable in certain applications to use a needle to puncture tissue, and then to deploy another instrument that is not sharp, such as a guide wire, to navigate the body [0004] without risk of causing unintended harm to the body with a larger, sharper, needle. Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate displaying a representation of the surgical instrument and trackable needle assembly relative to the image plane in order to “enable navigation of the surgical needle and the guide wire toward the target organ” [0010].
Modified Pelissier does not disclose a camera attached to the trackable needle assembly.
However, Bayer, also in the field of medical instrument navigation, does teach a camera attached to the trackable needle assembly (“two cameras integrally mounted on the cannula sleeve” [0047], as seen in fig. 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a camera attached to the trackable needle assembly in order to provide “direct visualization through its camera 16” for “the cannula 12 is then carefully advanced to the appropriate depth” [0081].Docket No.: C00014065USU1 (1988-315)
Regarding claim 14, Pelissier further discloses that the computing device is further configured to: receive video or images (“the magnetic resonance image and the CT image” [0258]) captured by the camera (MRI imaging device or CT imaging device [0258]); and display the received video or images captured by the camera (“For example, the position of the needle may be shown relative to structures shown in an MRI or CT image” [0258]).  
Regarding claim 15, modified Pelissier does not specifically disclose the displayed video or images captured by the camera are continuously updated as the trackable needle assembly is navigated.  
However, Bayer does teach that the displayed video or images of the camera (camera capsule 58, fig. 16) are continuously updated as the trackable needle assembly is navigated (“camera capsule 58 in the distal portion of the cannula 12” [0078] and “Once the anatomical region has been entered, the trocar 14 is withdrawn, leaving the cannula 12 in place. The larger diameter 47 of the distal tip of the trocar 14 causes the camera capsule 58 to pivot outward to its outside the lumen position. Under direct visualization through its camera 16, the cannula 12 is then carefully advanced to the appropriate depth. The cannula 12 is then ready to accept instruments through the cannula lumen 17” [0081]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate camera images being continuously updated as the trackable needle assembly is navigated in order for the user to advance the trackable needle assembly to the appropriate depth with visual guidance [0081].
Regarding claim 16, Pelissier further discloses an electromagnetic field generator configured to generate an electromagnetic field to be sensed (“3D position base unit 17 may detect electromagnetic or other fields emitted by position markers 15 or vice versa. In some embodiments the position base unit 17 generates a magnetic field that is sensed by position markers 15” [0129]) by the sensor of the trackable needle assembly and the tracking element of the ultrasound sensor (“probe 12 includes a plurality of position markers 15” [0128]).  
Pelissier does not disclose an electromagnetic field generator configured to generate an electromagnetic field to be sensed by the sensor of the surgical instrument.
However, Eichler does teach an electromagnetic field generator (electromagnetic field generator 130, figs. 1a-b [0029]) configured to generate an electromagnetic field to be sensed by the sensor of the surgical instrument (“MPS sensor produces an output according to the electromagnetic field which the electromagnetic field generator generates. The MPS determines the coordinates of the guide wire in a coordinate system respective of the MPS” and MPS sensor 160 is on the guide wire 105 [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate electromagnetic tracking as this provides accurate measurements of location and is not a source of ionizing radiation.
Regarding claim 17, Pelissier further discloses the computing device is further configured to update the displayed ultrasound images generated by the ultrasound sensor (“Moving probe 12 relative to the patient's body will result in a different cross section being imaged” [0126], wherein the plane of the ultrasound image 23 is displayed [0153]) and the displayed representation of 5Application No. 15/904,744Docket No.: C00014065USU1 (1988-315)the trackable needle assembly (“A plurality of graphical elements, namely line 24, line 30 and marker 32 are superposed on image 23” [0153], wherein the graphical elements correspond to the needle’s location [0153]) in relation to one another within the three-dimensional space (“an appearance characteristic of marker 32, line 24 and/or line 30 is coded according to which side of the image plane the tip of needle 21 is on. For example, if needle 21 has not passed through the plane of an image marker 32 may be shown in blue, but if needle 21 has passed through the plane of the image, then marker 32 may be shown in yellow” [0156], wherein the markers are “superposed on image 23” [0153]) as each of the ultrasound sensor and the trackable needle assembly are moved (as described above, the moving probe 12 produces an image 23 in a plane ([0126] and [0153]) and as the needle is moved, the display updates [0156]).  
Pelissier does not disclose the computing device is further configured to update the displayed representation of the surgical instrument as the surgical instrument is moved.
However, Eichler does teach the computing device (processor 122, figs. 1a-b) is further configured to update the displayed representation of the surgical instrument as the surgical instrument is moved (“During movement of the guide wire 105, the MPS sensor 160 produces output substantially in real-time to show dynamic positioning of the guide wire 105” [0066] and “the processor 122 may be configured to show a graphical representation 720 of the position of the guide wire 105, and may be updated on the display 140 in real-time as the guide wire 105 is moved. The processor 122 may also be configured to show the path 722 that the guide wire 105 has taken. Although only one MPS sensor 160 may be provided, the processor may use historical data (e.g., the previous positions of the MPS sensor 160) to generate a graphical representation of the path 720 of the guide wire 105” [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the tracked location of the surgical instrument being updated in the three-dimensional space as the surgical instrument is moved in order to provide visual feedback to the physician to continue the procedure [0062].
Regarding claim 18, modified Pelissier does not disclose the camera of the trackable needle assembly is integrally formed with the trackable needle assembly. 
However, Bayer teaches the camera of the trackable needle assembly is integrally formed with the trackable needle assembly (“two cameras integrally mounted on the cannula sleeve” [0047], as seen in fig. 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the camera of the trackable needle assembly is integrally formed with the trackable needle assembly in order to provide “direct visualization through its camera 16” for “the cannula 12 is then carefully advanced to the appropriate depth” [0081].

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Eichler and Bayer, as applied to claim 13, in further view of Mulcahey et al. (US 2017/0311789) (hereinafter “Mulcahey”).
Regarding claim 19, modified Pelissier discloses a camera attached to a trackable needle assembly (as cited with respect to claim 13, with citations from Bayer).
Modified Pelissier does not disclose the camera is detachably connected to the assembly.  
However, Mulcahey, also in the field of image guided insertion of instruments, does teach that the camera (endoscope 2212, fig. 22A) is detachably connected to the assembly (“catheter 2224 may be mounted to the endoscope 2212 by using one or more clips 2204” [0080], as this is not a permanent attachment, the camera (endoscope 2212) can detached from the assembly (catheter 2224) by not inserting it into the clips). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the camera being detachable in order to allow for different configurations of the camera.
Regarding claim 20, modified Pelissier discloses a camera attached to a trackable needle assembly (as cited with respect to claim 13, with citations from Bayer).
Modified Pelissier does not disclose the assembly includes a plurality of camera guiding features configured to connect the camera to the assembly.
Mulcahey further teaches a plurality of camera guiding features (clips 2204, fig. 22A) configured to connect the camera to the assembly (“catheter 2224 may be mounted to the endoscope 2212 by using one or more clips 2204” [0080]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of camera guiding figures configured to connect the camera to ensure a secure attachment and minimize the chances of the camera becoming dislodged in the body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793   

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793